   Case: 1:15-cr-00515 Document #: 693 Filed: 06/08/21 Page 1 of 7 PageID #:8139
                                                                                            Srt4
                                                                 FILED
                     UNITED STATES DISTRICT COURT
                                                                      JUN   08 Zllil   n*
                     NORTHERN DISTRICT OE ILLINOIS
                           EASTERN DIVISION
                                                               'LEH8USI,B'E[Y88il*,


UNITED STATES    OF AMERICA,




            v.                             Case  No. 15 CR 515-1
                                           HON. JOHN Z. LEE
                                           District Court Judge

ALBERT ROSSINI,
                   Defendant.


             DEFENDANT ROSSINIIS MOTION TO POSTPONE           OR

                      CONTINUE SENTENCING HEARING



       Defendant Albert Rossini ("Defendant" or t'Rossini") requests
this Honorable Court postpone or continue 'blire sentencing hearing
nold scheduled for July t, 202L. In support thereof, Rossini statesl
as follows.

     (t).     In October 2021, thi* Court appointed Clarence Butler
to represent the Defendant. Since that time, Mr. Butler and Defendant
have had one non-bubstantive contact by telephone in which counsel
told Defendant that he should not worry about an April 15, 202t
sentencing date as Mr. Butler would be involved in a RICO trial
beginrr:ing April 3 and for approximately 8 weeks thereafter.
Mr. Butler also informed Defendant that "in another life" he had

                                     -1-
    Case: 1:15-cr-00515 Document #: 693 Filed: 06/08/21 Page 2 of 7 PageID #:8140




for 15-years been an assistant United States Attorney. That was
the extent of the conversation. It had followed a letter from
Rossini to the Court expressing his concern,at proceeding to sentencing
with an attorney who,ihad not contacted him.

     (2) .   In            , Mr . Butler sent a representative , tor
                  mid-M ay;.::2Q)!

visit Defendant, again after Rossinirs letter to the Court. The
representative explained that Mr. Butler had contracted COVID-19
and asked what were the Defendantfs requests. Defendant requested
khbe discovery documents he had been requesting for several years,
and Rossini also expressed his dissatisfaction with Mr. Butlerrs
representationr or lack thereof. Rossini stated that a fair sentencing
hearing on July L, 202L, under these circumstances was impossible.

     (:).    As of May 31, 202L, Rossini has heard or received nothing
from Mr. Butler concerning the case, the sentencing hearing, the
governmentrs version, the iaaccuracies in lhe presentence report,
or any other concerns that the Defendant had expressed to Mr. Butlerrs
representative. In 7+ monthsr Rossini has received nothing but one
phone call cetrtering on the fact that Mr. Butler had been an AUSA
for 15-years! Even this Court mest look upon this situation as
absurd.

     (4).     The governmentrs privilege to present its side of the
story does not entitle it or the Court to simply ignore evidence that
renders the governmentr s presentation misleading.

     (5).   For the Defendant to present his arguments and supporting
documentation at senteneing effectively, he requires a counsel

                                      -2-
    Case: 1:15-cr-00515 Document #: 693 Filed: 06/08/21 Page 3 of 7 PageID #:8141




willing and able to work with him in preparation of the following:
          Payments   to investors as per guaranty agreementsl
          Property transfers to investors and the value thereof;
          Renovation costs of properties transferred to investorsl
          Evidenoe of Rossini's mortgage note investmentsl
          Evidence,,,of i'Rossini t s property purchases I
          Insurance premium payments made by Rossini on properties                  I
          Rossinirs payment for i-nvestors covering Murphy's $571r000
          NSF checks to Devon Street Management for investors in

          November 201.2;
         Argument concernirirgtthe presentence report, guideline
         calculations    I

         Argument concerning relevant conduct concerning Jozers/Kling;
         Argument as to disparity in treatment with codefendants
         and like cases;
         Argument as to time credit for prior time served in case
         which the government is using to enhance Rossinits sentencel
         Agent interference with Seiden Netzky, Barnett Capital and
         Cambridge Management, Inc. preventing payment to investors
         and thereby increasing the loss calculation;
         18 U.S.C. S3553(a) factors.
    This takes concerted work between counsel and Defendant with
appropriate documehbation so that Rossini is given an equitable
and reasonable sentencing hearing.



                                     -3-
    Case: 1:15-cr-00515 Document #: 693 Filed: 06/08/21 Page 4 of 7 PageID #:8142




      WHEREFORE,          Albert Rossini requests this Honorable
                    Defendant
Court postpone or continue the July I, 202L sentencing hearing
and appoint new counsel to represent him inorder to properly
prepare for sentencing.


Respectfully submitted,


Albert Rossini
Defendant
#08043-424
Metropolitan Correctional Center
7t W. Van Buren St.
Chieago, IL 60605




                             CERTIFICATE OF SERVICE


9g May 3t, 202L, Defendant Albert Rossini deposited this Motion in
the MCC Chieago Legal Mail system, first class postage prepaid and
addressed to the following:
Cleekiiof the District Court     United States Attorney
2L9 S. Dearborn St.              2t9 S. Dearborn St.
Chicago, IL 60604                       Chicago,    IL   60604
Clarence Butler, Esq.
150 N. Michigan Ave, #2800
Chicago, IL 60601

Respectfully   s.ubmi t   ted ,

               rn
Albert Rossin 1
                                      -4-
       Case: 1:15-cr-00515 Document #: 693 Filed: 06/08/21 Page 5 of 7 PageID #:8143
                                                                                              Sltl

                         UNITED STATES DISTRICT       COURT
                                                                   FILED
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                                                        JUN   08 2021-i-.
                                                                   THOMAS G BR[.[ON
                                                                 CLERK, U.S. DISTRICT COURT


UNITED STATES      OF AMERICA,




              V.                               Case No. 15 CR 515-1
                                               HON. JOHN Z. LEE
                                               District Court Judge
ALBERT ROSSINI,
                    Defendant.

                                 NOTICE OFSFILING


        NOW COMES   Defendant Albert Rossini ("Defendant" or "Rossini")
! i.
and files this      Motion For Postponement or Continuance of Sentencing
Hearing. This Motion was filed by Defendant upon his depositing
it on June I, 202I with the MCC Mailing System, first class postage
prepaid and addressed to the clerk of the District court,
2L9 S,: Dearborn Street, Chicago, IL 60604.


Respee,tfully submitted,

ll,,wWl**
Albert Rossini
Defendant
#08043-424
Metropolitan Correctional Center
7L W. Van Buren St.
Chicago, IL 60605
cr-00515 Document #: 693 Filed: 06/08/21 Page 6 of 7 Pag


                    rr          :       61\r<i+>
                    IT,
                    o       o
                            o) ::
                                 :
                                       o
                                        i,.F-o ot-
                                        P. rt@d
                                          {Fl Oo
                    F
                    .z      o
                            @ ::
                                :-
                                       p) o O +-rl
                                       OA Fcl (Joct
                                        o<o !
                                       - 5s u$\Id
                    H       N) :            P.NO
                    F       o
                            N) ==:
                                 -
                                iE-4
                                        H rrSO
                                        FEDo) a
                               :
                            I
                                :

                                _^HA
                                        oo o
                                        vrra          J
                                                      P.
                            N) -
                            @   -vEv    ucr)Fl
                                -
                                               rt
                                -.O            H.
                                               o
                                               5
                                               A,
                                               H
                                               .)
    CI                                         o
    f1                                         tcf
    {p
    $                                          o
                                               Fl
    .$:
     I
    I*
    rn
    f'r
    fi       OI:>CIE
    rll
    rl!      5r-.
             H.\OOZ
                   o
             O..
             Pco
             0a.
              o uclH.o
             - Uo
                o  nzE
             HDH
             tr il H.N
                do.                            NLn
             orocr                             Ha
             OFI t-i
             Or5 r}11
             o     o14
                                               zh
             5(/)C
                rfFi                           tsE
                                               Noo
                                                     a,


                                               iF
                                               !O
                                                     o
                                               r$
cr-00515 Document #: 693 Filed: 06/08/21 Page 7 of 7 Pag




                              ccag
                              tr-l o
                                                       gco
                                                       EE3
                                 =                     .E F;           O;

                              fr:EE                    .a;90
                                                        oE
                                                        iY i qE
                                                                 o
                                                       .=     q6
                                                        l:--@
                              7^Q:j9                        E-O
                              SiB;
                              ( '=9
                                                GI
                                                c3
                                                         .'Y.
                                                       ii:
                                                                 s
                                                                co
                              u  :6
                              {L ig             (\,l
                                                       =.4
                                                       d -sg
                                                       E   oI
                              o'
                              ()z           3          5 a;'; 1
                                            3
                                                :J
                              {r-li
                              r/E                      6::.            -

                              oz    fa
                              o. {.,:*
                                                       @:

                                                       4
                                                                  /=

                                                                  1A
                              c>j-;
                              ct     Ei..
                                                       s.Io2
                                                       6}.EU
                              F ,,;:F
                              LUE                      =E=*
                              >f,e


                                                       t9
                                                       42
                                                       F5
                                                       (*
                                                       ,i:,

        .-trrl'                                              I
                                                           C:)
  ,rst ; i
  -1                                                       -j;i
         l            o

    '-L
      fi\                                                   qP
            :                                              ,rJ
                h"
                .IA                                               vr

                                                                       t



  h          nrr
                          7
  "sI,fji
  'Yf                 r i'
